Citation Nr: 1727699	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  12-35 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for headaches and, if so, whether service connection is warranted, to include as due to service-connected cervical disc displacement (neck disorder).

2.  Entitlement to an increased rating for a neck disorder, currently rated as 20 percent disabling.

3.  Entitlement to an increased evaluation for left upper extremity cervical radiculitis (LUE radiculopathy), to include the propriety of reduction of the disability rating from 20 percent, to 10 percent, effective December 29, 2010.

4.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to August 2002.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  At the hearing the Veteran submitted additional evidence in support of her claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

During the Board hearing the Veteran attempted to raise the issue of entitlement to an increased rating for service-connected adjustment disorder with depressed mood and entitlement to service connection a left shoulder disorder other than LUE radiculopathy.  The Veteran is advised that a claim for benefits submitted after March 24, 2015, must be submitted on the application form prescribed by the Secretary. 38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2016).  Thus, if she wishes to pursue these claims, she should complete and submit the appropriate form to the RO.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board finds that the evidence reasonably raises a claim for TDIU pursuant to the holding in Rice and has added that issue to the cover page.

For the reasons explained below, the issues of entitlement to an increased rating for a neck disorder; entitlement to an increased evaluation for LUE radiculopathy, to include the propriety of reduction of the disability rating from 20 percent, to 10 percent, effective December 29, 2010; and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  In a final decision issued in February 2005, the RO denied the Veteran's claim of entitlement to service connection for headaches.

2.  Evidence added to the record since the final denial in February 2005 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for headaches.

3.  Resolving all doubt in the Veteran's favor, her currently diagnosed headache disorder is caused by her service-connected neck disorder.



CONCLUSIONS OF LAW

1.  The February 2005 RO decision, which denied the Veteran's claim of service connection for headaches, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The criteria for reopening the claim of service connection for headaches have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The Veteran's headaches are proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2016).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

In a February 2005 rating decision, the RO denied the claim of service connection for headaches on the basis that they were not caused by the Veteran's service-connected neck disability.  The Veteran was notified of the decision and of her appellate rights, but she did not appeal and no new and material evidence was received within the appeal period.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

The evidence of record at the time of the February 2005 rating decision included the Veteran's service treatment records, private treatment records, lay statements, and VA examination reports.  The evidence added to the record since the prior denial includes private treatment records in which medical professionals link the Veteran's headaches to her service-connected neck disability.

The Board finds that this evidence is new and material as it is not cumulative or redundant of the evidence previously of record and it relates to a previously unestablished element of entitlement to service connection for headaches, namely a nexus between the current disorder and a service-connected disorder.  Accordingly, reopening of the claim is in order.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

B.  Claim for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as migraines, which have been deemed an organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that her headaches are caused by her service-connected neck disorder or medication she takes for her service-connected disorders.  

As an initial matter, the Board finds the competent evidence of record confirms the Veteran was diagnosed with headaches during the course of the appeal by VA and private physicians.  

In April 2011 a VA examiner opined that in his medical opinion, the "[V]eteran's headache symptoms are more likely than not related to her tension and stress."  In support thereof, the examiner noted the Veteran's symptoms were most closely related to those of tension headaches, "rather than the normal occipital based [headaches] associated with radicular symptoms from upper level [cervical] stenosis."  The examiner further observed that x-ray images did not show identifiable degenerative changes in the upper cervical spine.

The record also contains several private opinions regarding the etiology of the Veteran's headaches.  In December 2009, Dr. Bethi reported she was treating the Veteran for pain in her neck due to a bulging disc that was also causing headaches and shoulder pain.  In August 2011, Dr. Kroll detailed the course of treatment he provided to the Veteran and observed that she experienced occipital tenderness that suggested the presence of neck related headache issues.  Then, in September 2014, another physician, Dr. Lund, also observed that the Veteran's reports of occipital tenderness were suggestive of neck related headaches.  In January 2016 a fourth physician, Dr. Muraoka, examined the Veteran and opined that her headaches may be cervicogenic.  Shortly thereafter, in April 2016, Dr. Muraoka provided a letter in which he observed that the Veteran's headache and neck symptoms both improved after a diagnostic block to the upper facets was performed in March 2016; he relayed that this was consistent with reports that the cervical spine was generating significant pain elsewhere.  He also specifically stated that in his "medical opinion, [the Veteran's] headaches are secondary to her cervical spine condition which is related to her military service."  Then, in September 2016, Dr. Lund again reported the Veteran's "...headaches certainly stem from the neck situation, and are integrally related."

After a careful review of the record, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's service-connected neck disability caused her headaches.  In this regard, the Board finds the April 2016 opinion from Dr. Muraoka to be highly probative as he has treated the Veteran for a number of months, allowing him to more fully understand the nature of her particular disability picture.  In addition, he had more time to assess the Veteran's condition prior to providing an opinion, as opposed to the VA examiner who only briefly spoke with the Veteran.  Additionally, Dr. Muraoka's opinion is supported by the statements from Drs. Bethi, Lund, and Kroll.  Finally, his opinion provided an admittedly succinct rationale, but it reflected consideration of the relevant facts.  Therefore, the Board finds it is the most probative evidence of record. 

Therefore, based on the analysis above and resolving all doubt in the Veteran's favor, the Board finds that service connection for headaches is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for headaches is reopened, and service connection for headaches is granted.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that in June 2017, the RO took action to schedule the Veteran for a routine examination of her service-connected neck disorder.  Any such examination will necessarily reveal information regarding the nature and severity of the neck disorder on appeal and LUE radiculopathy.  As such the Board will remand these claims so that the examination can be conducted before final adjudication of these claims, and so that the results of such examination can be considered by the RO in the first instance.

The Board notes that the Veteran reported at the September 2016 hearing that she believes her service-connected disabilities, especially her neck, impaired her ability to work.  Notably, the Veteran medically retired in 2009 and the available records indicate that this was partially due to her service-connected neck disorder.  In light of the Court's holding in Rice, supra, the Board finds that the issue of unemployability has at least been raised such that appropriate VCAA notice and an application form should be provided.

As remand is otherwise required, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice that advises her about the information and evidence needed to substantiate a claim for a TDIU.  In addition, ask her to fully complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

2.  Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated her for her neck disorder and LUE radiculopathy.  After securing the necessary release, the AOJ should request any relevant records identified that have not already been associated with the record.  If any requested records are not available, the Veteran should be notified of such.  

3.  Obtain and associate with the claims folder any relevant VA treatment records.

4.  After the AOJ has effectuated the Board's grant of service-connection for a headache disorder; the examination of the Veteran's neck disorder has been completed, or it becomes clear that such examination cannot be conducted; and the development requested above has been completed, readjudicate the claims for an increased rating for the neck, an increased evaluation for LUE radiculopathy (to include the propriety of reduction of the disability rating from 20 percent, to 10 percent), and adjudicate the issue of entitlement to a TDIU due to the Veteran's service-connected disabilities (to include consideration of whether referral on an extraschedular basis is warranted depending on the initial rating assigned for the Veteran's service-connected headache disorder).  

5.  If any of the benefits sought remain denied, issue a supplemental statement of the case to the Veteran and her representative and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


